EXAMINER'S AMENDMENT AND REASONS FOR ALLOWANCE

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an E-mail communication on 10-September-2021 subsequent to an interview with Dr. Jing He, Reg. # 63,144 on 9-September-2021.
The application has been amended as follows: 

Claim 1 (Currently Amended): A method comprising:
receiving a command, via a transceiver of an autonomous vehicle, from a remote server to operate at least one function of at least one vehicle system of the autonomous vehicle, wherein the at least one vehicle system comprises electronic locks without a mechanical backup, wherein the command from the remote server is operable when at least one other vehicle system of the autonomous vehicle is in an acceptable operating condition;
determining, via at least one system status monitor of the autonomous vehicle, that the at least one other vehicle system is in a suboptimal operating condition;
determining that the at least one other vehicle system with the suboptimal operating

determining that the transceiver is unable to communicate with the remote server; and
disabling automatically the at least one vehicle system based upon the determined suboptimal condition of the at least one other vehicle system or if the determined transceiver is unable to communicate with the remote server, wherein disabling the at least one vehicle system comprises unlocking the electronic locks.

Claims 2-4 (Canceled) 

Claim 5 (Currently Amended): The method of claim [[4]]1, wherein the at least one other vehicle system is a battery, and the suboptimal condition indicates a low charge, wherein the autonomous vehicle unlocks the electronic locks while the battery still has power.

Claims 6-7 (Canceled) 

Claim 8 (Currently Amended): The method of claim 1, wherein the disabling of the at least one vehicle system comprises sending a command to the at least one vehicle system, the command effective to cause the at least one vehicle system to unlock the electronic locks disposed on the autonomous vehicle.

Claim 9 (Currently Amended): An autonomous vehicle comprising:
a transceiver for communicating with a remote server, the transceiver is configured to receive a command from the remote server to operate at least one function of at least one vehicle system of the autonomous vehicle, wherein the at least one vehicle system comprises electronic locks without a mechanical backup, wherein the command from the remote server is operable when at least one other vehicle system of the autonomous vehicle is in an acceptable operating condition;
at least one system status monitor, wherein the system status monitor is configured to determine that at least one other vehicle system is in a suboptimal operating condition;
at least one processor in communications with the at least one system status monitor, the transceiver, and the remote server;
a non-transitory computer readable medium storing instructions, the instructions are effective to cause the at least one processor to:
determine, via at least one system status monitor, that the at least one other vehicle system is in a suboptimal operating condition;
determine that the at least one other vehicle system with the suboptimal operating condition is in control of the at least one vehicle system; 
determine that the transceiver is unable to communicate with the remote server; and 
automatically disable the at least one vehicle system based upon the determined suboptimal condition of the at least one other vehicle system or if the determined transceiver is unable to communicate with the remote server, wherein disabling the at least one vehicle system comprises unlocking the electronic locks.

Claims 10-12 (Canceled) 

Claim 13 (Currently Amended): The vehicle of claim [[12]]9, wherein the at least one other vehicle system is a battery, and the suboptimal condition indicates a low charge, wherein the autonomous vehicle unlocks the electronic locks while the battery still has power.

Claim 14 (Canceled) 

Claim 15 (Currently Amended): The vehicle of claim [[14]]9, wherein the at least one other vehicle system is a battery, and the suboptimal condition is a battery charge below a threshold charge, wherein the autonomous vehicle unlocks the electronic locks while the battery still has power.

Claim 16 (Previously Presented): The vehicle of claim 9, wherein the automatic disabling of the at least one vehicle system comprises sending a command to the at least one vehicle system, the command effective to cause the at least one vehicle system to unlock electronic locks disposed on the autonomous vehicle.

Claim 17 (Currently Amended): A non-transitory computer-readable medium storing instructions thereon, the instructions are effective to cause at least one processor to:
receive a command, via a transceiver, from a remote server to operate at least one function of at least one vehicle system of an autonomous vehicle, wherein the at least one vehicle system comprises electronic locks without a mechanical backup, wherein the command from the remote server is operable when at least one other vehicle system of the autonomous vehicle is in an acceptable operating condition;
determine, via at least one system status monitor, that the at least one other vehicle system is in a suboptimal operating condition;
determine that the at least one other vehicle system with the suboptimal operating condition is in control of the at least one vehicle system; 
determine that the transceiver is unable to communicate with the remote server; and 
disable automatically the at least one or if the determined transceiver is unable to communicate with the remote server, wherein disabling the at least one vehicle system comprises unlocking the electronic locks.

Claims 18-19 (Canceled) 

Claim 20 (Currently Amended): The non-transitory computer-readable medium of claim [[19]]17, wherein the at least one other vehicle system is a battery, and the suboptimal condition indicates a low charge, wherein the autonomous vehicle unlocks the electronic locks while the battery still has power.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
No cited or discovered prior art anticipates each and every limitation of independent claim 1, 9 or 17.
The most relevant known prior art includes:
Ando (US 2020/0132034 A1): Ando discloses a vehicle, portable device for activating and accessing the vehicle and a method of operation, specifically that an electric power supply ECU monitors a low voltage battery, computes an electrical storage ratio and compares this to a threshold value to determine whether the state of charge is low, and if low the electrical power supply ECU controls a relay to remove the supply of power to at least a drive ECU and other vehicle systems.  The reference teaches all limitations of claim 1 except: (a) that the vehicle is an autonomous vehicle, (b) control of electrical locks without mechanical backup, (c) that the locks are disabled by placement in the unlocked state, (d) receipt of commands from a remote server, or (d) disabling the locking system is communication with the remote server is lost.
Powers (US 8,022,573 B2): Powers discloses a shipping container active lock release system and method for control of the shipping container active lock system based on main battery and backup battery charge levels, and particularly embodiments in which locks have no mechanical backup and where the shipping containers are secured by electronically controlled active lock mechanisms, and that when both main and backup batteries are nearly discharged the lock may be automatically unlocked without operator intervention. Powers also discloses prediction of battery SOC and communication (including commands) through networks to remote sites (and servers).  Powers does not specifically relate to vehicles, or particularly to autonomous vehicles, however, or lock disablement should communication with the remote server be lost.
Askura (US 6,670,883 B1): discloses a remote control system for a vehicle door in which a “welcome” function, which automatically unlocks a vehicle door if an owner is detected to be approaching, is disabled if the vehicle battery is determined to be low. Askura, however, fails to teach communication with a remote server, specific application to an autonomous vehicles, and particularly teaches that disablement maintains locks in a locked state, rather than an unlocked state as recited by claim.
Independent claim 1 is allowable
Independent claims 9 and 16 recite subject matter analogous to that of claim 1, and are allowable for the same reasons, and based on the same analysis as for claim 1.
Claims 5, 8, 13, 15, 16 and 20 are allowable, at least because they depend from claims 1, 9 or 16, determined to be allowable.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN R BURGDORF/Primary Examiner, AU 2684